       Case 1:20-cv-09072-PAE Document 4 Filed 11/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ALLSTAR MARKETING GROUP, LLC,

                               Plaintiff,
                  -v-

53 ROMANTIC HOUSE STORE, 365 PURCHASE STORE,
AFUFU STORE, AGE OF LIFE STORE, ALI-
BESTMATCH STORE, BB HOM SOF STORE, BOOMS
LIFE HALL STORE, CONCISESTYLE STORE, CUISHIP
STORE, DECOREST STORE, DIY LIVING STORE,
DROPSHIPPING 2 STORE, EVERYDAY NEED STORE,
EZ-LIFE STORE, FAITHTUR LIFE STORE, FESTIVE &
PARTY STORE, FIGHTING 123 STORE, FNICEL
CUSTOMIZE TOOLS STORE, FNICEL OFFICIAL
STORE, FORBEAUTY123 STORE, GLKJ GREEN H-O-M-
E STORE, GLOBAL DROPSHIPPING A STORE,
GLOWINGHOME STORE, GOOD LUCK HOUSE STORE,
GRIEF GROCERY STORE, HARVEST&HOUSE STORE,              20 Civ. 9072 (PAE)
HOMELIKE DROPSHIPPING STORE, HOUSE 123
STORE, INHOME DROPSHIPPING STORE, JX FITTING                ORDER
STORE, JX LIFESTYLE STORE, KK HOME-GROCERY
STORE, LIFE LEISURE STATION STORE, LIVING
FUNNY STORE, MIFI STORE, MINIDO STORE,
MIRABELLE GIRL STORE, MONDAY HOUSE STORE,
MY COZY STORE, NATSUME STORE, NINGBO BOYEE
CLEANING PRODUCTS CO., LTD., NINGBO EAST
CLEANING TOOL CO., LTD., NINGBO TOREY IMP. &
EXP. CO., LTD., NINGBO Z.K.L.S. IMP. & EXP. CO., LT,
NINGHAI HOOYAN TRADE CO., LTD., OK STORAGE
STORE, OLD STREET STORE, POETRY&DEW STORE,
QUALITY TOOLS DIRECT OUTLET STORE,
QUANZHOU BUJIMI NETWORK TECHNOLOGY CO.,
LTD., RAINBOWHOMEKITS STORE, SHENZHEN
SUNXIANGBAO ELECTRONIC CO., LTD.,
SHOP5018116 STORE, SHOP5051188 STORE,
SHOP5432185 STORE, SHOP5564190 STORE,
SHOP910327247 STORE, SINCERELY FOR YOUR
HOME, STILL COMFORTABLE LIFE STORE, STILL
FORTUNE HOUSE STORE, STOUGE OFFICIAL STORE,
SURPRISE PARTY DECOR STORE, TEUMI, THINKING
LIFE STORE, TRITREE STORE, WEDNES DAY STORE,
WELCOME-HOME STORE, WE-SHOPPING STORE,
         Case 1:20-cv-09072-PAE Document 4 Filed 11/13/20 Page 2 of 2




 WONDERFULLHOUSE STORE, WONDERHOT STORE,
 WORLD HOUSE STORE, YAYA SWEETLIFE STORE,
 YIWU DINGYI E-COMMERCE CO., LTD. and YIWU
 KAIDING E-COMMERCE LTD,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

      This case is hereby unsealed in its entirety.

      SO ORDERED.

                                                         PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: November 12, 2020
       New York, New York




                                                2
